Citation Nr: 1819497	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-41 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person and/or at the housebound rate.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1953 to December 1954 and subsequent service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial 30 percent rating, effective from December 12, 2011.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating higher than 30 percent disabling for service connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not have a service-connected disability that was 100 percent disabling and he was not substantially confined to his dwelling or immediate premises due to a service-connected disability.

2.  The objective medical evidence does not show competent medical findings, an adequate opinion or a supporting rationale which establish a current disability of tinnitus, nor is tinnitus a symptom associated with the Veteran's hearing loss and it did not manifest as compensably disabling as a chronic disease within one year following separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC based on the need for aid and attendance or being housebound are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).

2.  The criteria for service connection for tinnitus have not been met, nor may they be presumed to be.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and to assist the Veteran in the development of his claims. The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below. 

II.  Analysis - SMC

The Veteran contends that he needs help with attending to his natural bodily functions and preparing his own food and, therefore, requires regular aid and attendance for assistance in his activities of daily livings.  He further contends he is effectively housebound due to his disabilities.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350 (b) (2017). 

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) Inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352 (a).

SMC is payable when a Veteran has a single service-connected disability rated as 100 percent; and (i) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (ii) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  The "housebound" requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

The Veteran underwent a VA examination, signed in January 2012, for housebound status and/or aid and attendance.  At that time, the VA examiner found the Veteran was able to prepare his own meals and did not need assistance in bathing and tending to other hygiene needs.  She noted a slightly antalgic gait and the Veteran used a cane for stability.  Although, further noting the Veteran's poor balance, she concluded he is not home bound or bedridden.  She found there were no restrictions on how often and under what circumstances the Veteran could leave his home. 

However, in a second VA examination, signed in September 2013, for housebound status and/or aid and attendance, a VA examiner now found the Veteran could not prepare his own meals and he needed assistance in bathing and tending to other hygiene needs.  His gait was described as unsteady and needed the cane for walking.  He further found the Veteran's unsteady gait was due to degenerative joint disease in his hips and limbs and kyphosis was present in his spine, limiting his bending.  The September 2013 VA examiner concluded that the Veteran was able to leave his home, but with assistance.  This was probative evidence against the claim.

The foregoing arguably suggests indications of a lessening capacity for self-care and possibly the need for regular aid and attendance.  However, the nature of the Veteran's diminished abilities reflects, as indicated in both examinations, but stated outright in the second examination,  hindrances of a physical nature and, more specifically, an orthopedic type.  The September 2013 examiner mentioned degenerative joint disease in the hips and limbs and kyphosis in the spine, implying these disorders are the cause of increasing incapacity.  Yet, none of these disorders are service connected.  Rather, only the Veteran's hearing loss is service connected.

There is no contention or indication in the examination reports that the Veteran's service-connected hearing loss has caused the anatomical loss or loss of use of both feet or one hand and one foot and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C. § 1114 (l) by showing his service-connected disability causes him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352 (a), set forth above.  

For housebound status, the Veteran's only service-connected disability of hearing loss provides him with only a 30 percent service-connected disability, with no other separate service-connected disability.  Even in considering both service-connected and non-service-connected disabilities, the January 2012 VA examiner concluded the Veteran is not home bound or bedridden.  The September 2013 VA examiner concluded that that the Veteran was able to leave his home, but with assistance.  The Board notes that, for the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).  Nothing in the record suggests that the Veteran has been or is now housebound or bedridden. 

For these reasons, the Board finds that the probative evidence does not support SMC  based on the need for aid and attendance of another person and/or at the housebound rate.

III.  Analysis - Tinnitus

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
	
Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  "Other organic diseases of the nervous system" are included among chronic diseases and must manifest within one year.  VA considers tinnitus as an organic disease of the nervous system.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Here, the Veteran does not meet the criteria for presumptive service connection.  The Veteran does not contend nor does the record show tinnitus was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by December 1955.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Consequently, the presumption of service connection for chronic diseases is not available to the Veteran.  

Addressing direct service connection, the Veteran's service treatment records (STRs) indicate that his April 1952 pre-induction examination and December 1954 separation examination reports both had a "Normal" clinical evaluation of his ears-general, drums and neurologic.  His other service treatment records were unremarkable for any complaint, treatment or diagnosis of tinnitus, ringing or buzzing in his ears during service.  

Moreover, there is no probative evidence that relates any current tinnitus to service.  Notably, in July 2013, the Veteran underwent a VA examination for hearing loss and tinnitus.  However, the July 2013 VA examiner noted that the Veteran did not report recurrent tinnitus.  

Moreover, the Veteran asserts his in-service noise exposure and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  The Veteran is certainly competent to testify concerning his history of ringing in his ears dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Nonetheless, the Board also finds the Veteran's lay statements of tinnitus symptoms dating back to service to simply not be credible.  See Buchanan, 451 F.3d at 1331.  In short, his statements asserting a continuity of symptoms since in-service acoustic trauma are inconsistent with his reported history to a VA examiner and VA treating providers.  He denied tinnitus at the time of the July 2013 VA examination.  When presenting at Marion VA after a fall in December 2010, an urgent care triage note stated the Veteran denied tinnitus.  In subsequent treatment at Marion VA, June 2013 treatment notes stated no tinnitus was noted.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his tinnitus symptoms, are not credible, and thus not probative in support of his claim.  

To the extent that the Veteran is alleging tinnitus, the Board finds the Veteran's VA treatment records and the July 2013 VA examination to be of greater probative weight than the Veteran's assertion of a current tinnitus disability made more than 63 years after service during the course of a claim for compensation benefits.  Specifically, there were no reports of tinnitus upon examination for separation from service.  Although the record is sparse, as stated above, subsequent VA treatment notes starting in 2010 indicate either the Veteran's denial of tinnitus or none noted.   The absence of any medical records of a diagnosis or treatment for many years after service is a factor the Board itself may consider as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Turning to the possibility of secondary service connection, the Veteran's representative asserted in the March 2018 Appellate Brief that the RO failed to evaluate tinnitus as secondary to his service-connected hearing loss.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, the probative evidence of record discounts this notion.  Rather, the July 2013 VA examiner opined that the Veteran's tinnitus is less likely than not (less than 50 percent probability) a symptom associated with the Veteran's hearing loss.  He explained that the Veteran denied tinnitus.  Consequently, the July 2013 VA examiner further concluded that tinnitus had no impact on the ordinary conditions of daily life, including the Veteran's ability to work.  The Board this medical opinion to be highly probative (competent and credible) medical opinion evidence against the claim.  Moreover, the Veteran is simply not competent to relate his claimed tinnitus to another service-connected disability, namely hearing loss.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person and/or at the housebound rate is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran last underwent an audiological VA examination in July 2013.  In his October 2013 Notice of Disagreement, the Veteran asserted that his hearing loss should have warranted a higher disability rating and stated that he is now being fitted for hearing aids by VA.  In the October 2016 statement of the Veteran's representative, the Veteran's hearing loss is described as extremely debilitating.  In the March 2018 Informal Hearing Presentation, the Veteran's representative states that the Veteran's hearing loss is worsening.  Thus, there appear to be indications in the record of persistent, recurrent and possibly worsening symptoms of bilateral hearing loss, so that the issue must be remanded for a current VA examination.  

Altogether, there is sufficient evidence to warrant another VA compensation examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327.  The last examination was provided nearly five years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for bilateral hearing loss at any VA facility and by any private treatment provider.      

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran and/or his representative should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After completing the requested development in paragraph #1, schedule the Veteran for a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  In so doing, the examiner should consider any relevant lay statements by the Veteran, and his family and friends.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


